         Case 5:18-md-02834-BLF Document 466 Filed 07/24/19 Page 1 of 5


 1 MICHAEL A. SHERMAN (SBN 94783)                   J. DAVID HADDEN (CSB No. 176148)
     masherman@stubbsalderton.com                   dhadden@fenwick.com
 2   JEFFREY F. GERSH (SBN 87124)                   SAINA S. SHAMILOV (CSB No. 215636)
     jgersh@stubbsalderton.com                      sshamilov@fenwick.com
 3   SANDEEP SETH (SBN 195914)                      PHILLIP J. HAACK (CSB No. 262060)
     sseth@ stubbsalderton.com                      phaack@fenwick.com
 4   WESLEY W. MONROE (SBN 149211)                  RAVI R. RANGANATH (CSB No.
     wmonroe@stubbsalderton.com                     272981)
 5   STANLEY H. THOMPSON, JR. (SBN 198825)          rranganath@fenwick.com
     sthompson@stubbsalderton.com                   CHIEH TUNG (CSB No. 318963)
 6   VIVIANA B. HEDRICK (SBN 239359)                ctung@fenwick.com
     vhedrick@stubbsalderton.com                    FENWICK & WEST LLP
 7   STUBBS ALDERTON MARKILES, LLP                  Silicon Valley Center
     15260 Ventura Boulevard, 20TH Floor            801 California Street
 8   Sherman Oaks, CA 91403                         Mountain View, CA 94041
     Telephone:    (818) 444-4500                   Telephone:     650.988.8500
 9   Facsimile:    (818) 444-4520                   Facsimile:     650.938.5200

10 Attorneys for PERSONALWEB                        Counsel for AMAZON.COM, INC. and
     TECHNOLOGIES, LLC                              AMAZON WEB SERVICES, INC.
11
     DAVID D. WIER
12 david.wier@level3.com
     Assistant General Counsel
13 1025 Eldorado Boulevard
     Broomfield, CO 80021
14 Telephone:     (720) 888-3539

15 Attorney for LEVEL 3
     COMMUNICATIONS, LLC
16
                                  UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                        SAN JOSE DIVISION
19
      IN RE PERSONAL WEB TECHNOLOGIES, LLC,            Case No.: 5:18-md-02834-BLF-SVK
20    ET AL., PATENT LITIGATION
21                                                     Case No. 5:18-cv-00767-BLF-SVK
      AMAZON.COM, INC., et al.,
22             Plaintiffs,
                                                       JOINT STATEMENT ON MOTION
      v.                                               BY AMAZON.COM, INC. AND
23    PERSONALWEB TECHNOLOGIES, LLC, et al.,           AMAZON WEB SERVICES, INC. TO
               Defendants.                             COMPEL PERSONALWEB TO
24                                                     PROVIDE FURTHER
      PERSONALWEB TECHNOLOGIES, LLC and                INTERROGATORY RESPONSES
25
      LEVEL 3 COMMUNICATIONS, LLC,
                 Counterclaimants,                     Discovery Cut-Off: August, 16, 2019
26
      v.
27    AMAZON.COM, INC. and AMAZON WEB
      SERVICES, INC.,
28               Counterdefendants.


                                                1
          Case 5:18-md-02834-BLF Document 466 Filed 07/24/19 Page 2 of 5


 1         I.      AMAZON’S STATEMENT

 2              Amazon requests the Court’s assistance with the discovery disputes described below. Fact

 3 discovery closes on August 16, 2019, and there are 213 days remaining until trial begins on March 16,
 4 2020. The discovery requests at issue are attached as Exs. 1 & 2.1 Amazon first raised these issues
 5 by letter on March 19, 2019. The parties conducted a two-hour conference on April 5, 2019, and
 6 Amazon served this motion on April 14.
 7              After several additional conferences the parties have resolved all issues in the original motion

 8 except for one: (1) PersonalWeb agreed to conduct a reasonable search and produce the non-privileged
 9 documents in its possession custody and/or control for RFP Nos. 1, 21, 23-24, 35-37, 41, 46-48, 50-
10 53, 57-58, 62-66, 74, 81-85 and 87. It will serve supplemental responses to that effect. (2)
11 PersonalWeb agreed to serve a further response to Interrogatory No. 3 that states that the products and
12 services that it contends practice the alleged inventions of each patent-in-suit are the accused products
13 in each litigation that it has filed claiming infringement of such patent(s). Amazon agrees that such a
14 narrative response will resolve the issue that it raised with respect to PersonalWeb’s compliance with
15 Rule 33(d). (3) PersonalWeb agreed to serve these supplemental responses by July 30, 2019.
16              Amazon requests the Court order PersonalWeb to supplement its response to Interrogatory No.

17 4, the remaining disputed request, within 7 days.
18              Interrogatory 4 requires PersonalWeb to state in detail secondary considerations or objective

19 evidence of non-obviousness. Amazon needs this information urgently for preparation of its opening
20 expert report on invalidity. PersonalWeb’s response refers to the success of the accused Amazon
21 technology and others but does not disclose any facts that connect that commercial success to the
22 purported non-obviousness of the patents-in-suit. Nor is PersonalWeb willing to confirm its response
23 is complete. A responding party must answer an interrogatory to the full extent of its knowledge. See
24 Haggarty v. Wells Fargo Bank, N.A., No. 10–2416 CRB (JSC), 2012 WL 4113341, at *1 (N.D. Cal.
25 Sept. 18, 2012) (“The responding party must answer interrogatories using not only personal knowledge
26 but also ‘information immediately available to him or under his control.’”) (citation omitted). At a
27
28   1
      The same discovery disputes at issue for Amazon are also at issue for Twitch. See Exs. 3 & 4;
     Twitch’s First Set of Interrogatories Nos. 3-4; Twitch’s First Set of Requests for Production Nos. 1,
     18, 20-21, 32-35, 40-42, 44-47, 51-52, 56-60, 68, 75-79, 81.
                                                       2
          Case 5:18-md-02834-BLF Document 466 Filed 07/24/19 Page 3 of 5


 1 minimum, the Court should compel PersonalWeb to provide the facts in its possession.
 2              Recently, PersonalWeb has also argued it cannot respond because Amazon did not identify

 3 specific obviousness combinations in its invalidity contentions. This objection is bogus for two
 4 reasons. First, the requested facts concern PersonalWeb’s purported invention and do not depend in
 5 any way on Amazon’s contentions in a lawsuit.2 Second, PersonalWeb never objected or sought any
 6 relief in the months it has had Amazon’s invalidity contentions. See, e.g., Fujifilm Corp. v. Motorola
 7 Mobility LLC, No. 12–cv–03587–WHO, 2015 WL 757575, at *29 (N.D. Cal. Feb. 20, 2015)
 8 (explaining proper recourse is a motion to compel). Regardless, Amazon did identify specific
 9 combinations in the charts included with the contentions. It mapped each limitation in the claims to a
10 primary prior art reference and included pin citations to the other references that disclose the same
11 limitation.3 Local Patent Rule 3-3(b) does not require anything more. See Avago Techs. Gen. IP PTE
12 Ltd. v. Elan Microelectronics Corp., No. C04 05385 JW HRL, 2007 WL 951818, at *4 (N.D. Cal.
13 Mar. 28, 2007) (contentions sufficient where defendant identified prior art groups and asserted they
14 would invalidate however combined, even though that encompassed many combinations); see also
15 Keithley v. Homestore.com, Inc., 553 F. Supp. 2d 1148, 1150 (N.D. Cal. 2008) (same).
16        II.      PERSONALWEB’S STATEMENT

17              Interrogatory 4 ask for PersonalWeb’s contentions regarding secondary considerations of

18 non-obviousness and, in a separate sentence (a discrete subpart), the nexus between claimed
19 inventions and secondary considerations of non-obviousness. The nexus between secondary
20 considerations of non-obviousness and a claim, however, depends on which features of the claims
21 are disclosed in a single prior art reference. See Novartis v. Torrent Pharma. Ltd., 853 F.3d 1316,
22 1330 (Fed, Cir. 2017).
23              Amazon’s Invalidity Contentions list 54 prior art references as anticipating claims of the

24
25
     2
26   The secondary considerations are: (1) the invention’s commercial success, (2) long felt but
   unresolved needs, (3) the failure of others, (4) skepticism by experts, (5) praise by others, (6) teaching
27 away by others, (7) recognition of a problem, (8) copying of the invention by competitors, and (9)
   other relevant factors. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Cardiac
28 Pacemakers,  Inc. v. St. Jude Med., Inc., 381 F.3d 1371, 1377 (Fed. Cir. 2004); In re Rouffet, 149 F.3d
   1350, 1355 (Fed. Cir. 1998); In re Beattie, 974 F.2d 1309, 1313 (Fed. Cir. 1992).
   3
     Amazon can provide copies of the contentions if the Court so requests.
                                                       3
          Case 5:18-md-02834-BLF Document 466 Filed 07/24/19 Page 4 of 5


 1 patents-in-suit and state, “Any of the references listed above may be combined to render obvious,
 2 and therefore invalidate, each of the asserted claims of the Patent-in-Suit as demonstrated above
 3 and/or in the accompanying claim charts.” Amazon’s Invalidity Contentions do not identify any
 4 combinations of two or more specific pieces of prior art as rendering any claims of the patents-in-
 5 suit obvious. Even if limited to combinations of just two or three references, Amazon’s Invalidity
 6 Contentions allege obviousness based on 26,235 different combinations of two or three of the 54
 7 listed prior art references. Asking PersonalWeb to form contentions as to secondary considerations
 8 of non-obviousness and the nexus between such indicia and each of the thousands of possible
 9 combinations of prior art Amazon relies on in its Invalidity Contentions is completely unreasonable,
10 overbroad, and unduly burdensome. PersonalWeb should not be forced to answer it.
11           Amazon ignores Novartis and that the nexus between secondary considerations of non-

12 obviousness and a claim, depends on which features of the claims are missing in a single prior art
13 reference when it states, incorrectly, that “the requested facts concern PersonalWeb’s purported
14 invention and do not depend in any way on Amazon’s contentions in a lawsuit.”
15           Further, Amazon’s generic statement, “Any of the references listed above may be combined

16 to render obvious, and therefore invalidate, each of the asserted claims of the Patent-in-Suit as
17 demonstrated above and/or in the accompanying claim charts,” is not sufficient as an “identification
18 of any combinations of prior art showing obviousness” as required by Patent L.R. 3-3(b). See Slot
19 Speaker Technologies, Inc. v. Apple, Inc., 2017 WL 235049 at *7 (N.D. Cal. 2017). As to invalidity
20 contentions of obviousness based on a single prior art reference, Amazon’s Patent L.R. 3-3
21 disclosures show each of the 24 charted references as disclosing every element of each of the charted
22 patent claims and thus does not disclose what element of any of the claims is not met by the charted
23 references, but would have been obvious in view of the charted reference. Accordingly, Amazon has
24 not sufficiently disclosed any obviousness invalidity contention based on a single reference, either.
25           Thus, for the additional reason that Amazon has not sufficiently disclosed any specific

26 obviousness invalidity contentions in its Patent L.R. 3-3 disclosure, obviousness is no longer an
27 issue in this case and Interrogatory No. 4 does not relate to any relevant issue in the case and is not
28 reasonably calculated to lead to the discovery of any admissible evidence and thus need not be


                                                        4
         Case 5:18-md-02834-BLF Document 466 Filed 07/24/19 Page 5 of 5


 1 answered by PersonalWeb.
 2          Amazon recently raised the argument that PersonalWeb should have objected to Amazon’s

 3 invalidity contentions earlier. This argument ignores, however, PersonalWeb’s argument here is not
 4 that Amazon’s invalidity contentions are necessarily deficient in general, just they do not provide
 5 enough information to allow PersonalWeb to answer Interrogatory No, 4.
 6 Respectfully submitted,
 7
 8 Dated: July 24, 2019                          STUBBS, ALDERTON & MARKILES, LLP
 9
10                                               By: /s/ Wesley W. Monroe
                                                     Michael A. Sherman
11                                                   Jeffrey F. Gersh
                                                     Sandeep Seth
12                                                   Wesley W. Monroe
                                                     Stanley H. Thompson, Jr.
13                                                   Viviana Boero Hedrick
                                                     Attorneys for Defendants
14
                                                     Attorneys for PERSONALWEB
15                                                   TECHNOLOGIES, LLC
16
17 Dated: July 24, 2019                          FENWICK & WEST LLP

18                                               By: /s/ J. David Hadden
19                                                   J. DAVID HADDEN (CSB No. 176148)
                                                     dhadden@fenwick.com
20                                                   SAINA S. SHAMILOV (CSB No. 215636)
                                                     sshamilov@fenwick.com
21                                                   TODD R. GREGORIAN (CSB No. 236096)
                                                     tgregorian@fenwick.com
22                                                   PHILLIP J. HAACK (CSB No. 262060)
                                                     phaack@fenwick.com
23                                                   RAVI R. RANGANATH (CSB No. 272981)
                                                     rranganath@fenwick.com
24                                                   CHIEH TUNG (CSB No. 318963)
                                                     ctung@fenwick.com
25                                                   FENWICK & WEST LLP
                                                     Silicon Valley Center
26                                                   801 California Street
                                                     Mountain View, CA 94041
27                                                   Telephone:        650.988.8500
                                                     Facsimile:        650.938.5200
28
                                                      Counsel for AMAZON.COM, INC. and
                                                      AMAZON WEB SERVICES, INC
                                                      5
